DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot because of the new ground of rejection.
The examiner has cited Gunn, III et al. (2004/0228564) as the primary reference in the 35 USC 103 rejection of claims 1-12 and 14-21.

Terminal Disclaimer
The terminal disclaimer filed on June 21, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,594,109 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn, III et al. (2004/0228564) (hereinafter Gunn et al.) in view of Barney (6,014,480).

Regarding claim 1, Gunn et al. disclose: a first semiconductor optical amplifier (20) (Fig. 2, [0036]); a first wavelength demultiplexer (60) having an input and a plurality of outputs, the input being connected to the first SOA (Fig. 2, [0036]); a highly reflective back end mirror (22) (Fig. 2, [0033]); the SOA being between the highly reflective back end mirror (22) and the first wavelength demultiplexer (60) (Fig. 2, [0033] [0036]).
Welch et al. do not disclose: one or more first tunable reflectors, each being connected to a respective output of the first wavelength demultiplexer.
Barney discloses: a tunable distributed Bragg reflector (any of the gratings 84, 86, 88, 90 and 92); each tunable DBR configured to select a reflective spectral band within the gain bandwidth of the SOA upon application of a bias current (Fig. 4, col 5, lines 33-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn by adding the tunable DBRs of Barney to each optical path in order to directly tune the output wavelengths of the laser device. The device as modified discloses: each connected to a respective output of the first wavelength demultiplexer.

Regarding claim 2, Gunn as modified disclose: wherein: a first waveguide (integrated optical waveguides) connects an output of the SOA to the input of the first wavelength demultiplexer (Gunn, Fig. 2, [0034]); the discrete wavelength tunable laser comprises a plurality of waveguides (waveguides form the demultiplexer to the multiplexer), each of which is optically coupled to a respective output of the first wavelength demultiplexer (Gunn, Fig. 2, [0034]); and each of the waveguides includes a respective tunable reflector of the one or more first tunable reflectors (Barney, Fig. 4, col 5, lines 33-42).

Regarding claim 4, Gunn as modified disclose: wherein the first wavelength demultiplexer is a first arrayed waveguide grating (AWG) (Gunn, [0037]).

Regarding claim 6, Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output (Gunn, Fig. 2, [0038]), each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors (Gunn, Fig. 2, [0038]), wherein: the first wavelength demultiplexer is a first AWG, the first AWG being a 1×N AWG configured to split the spectral output of the SOA into N respective output waveguides, N being an integer greater than 1 (Gunn, [0037]); and the multiplexer is a second AWG (Gunn, [0037]).

Regarding claim 10, Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output, each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors (Fig. 2, [0036]-[0038]), wherein: the first wavelength demultiplexer is a first AWG, the first AWG being a 1×M AWG configured to split the spectral output of the SOA into M respective output waveguides, M being an integer greater than 1 (Fig. 2, [0036]-[0038]); and the multiplexer is a second AWG, and each waveguide includes a respective tunable reflector, of the one or more first tunable reflectors, having P reflecting wavelength states, P being an integer greater than 1 (see the rejection of claim 1).

Regarding claim 14, Gunn as modified disclose: wherein the SOA is a reflective semiconductor optical amplifier (RSOA) comprising the highly reflective back end mirror (22) (Gunn, Fig. 2, [0033]).

Regarding claim 15, Gunn as modified do not disclose: wherein one of the one or more first tunable reflectors comprises a plurality of digital supermode-distributed Bragg reflectors (DS-DBRs).
The examiner takes official notice that digital supermode-distributed Bragg reflectors was well known in the art before the time of filing.  For example, see Ensher et al. (2013/0044772) ([0019]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by forming the tunable reflectors using digital supermode-distributed Bragg reflectors since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings.

Regarding claim 16, Gunn as modified disclose: wherein one of the one or more first tunable reflectors comprises a tunable distributed Bragg reflector (Barney, Fig. 4, col 5, lines 33-42).

Regarding claim 17, Gunn as modified do not disclose: a second SOA; a second wavelength demultiplexer having an input and a plurality of outputs, the input being connected to the second SOA; and one or more second tunable reflectors, each connected to a respective output of the second wavelength demultiplexer.
However, In accordance with MPEP 2144.04  [R-6], Legal Precedent as Source of Supporting Rationale: As discussed in MPEP  § 2144, if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below. If the applicant has demonstrated the criticality of a specific limitation, it would not be appropriate to rely solely on case law as the rationale to support an obviousness rejection.  
MPEP 2144.04 [R-6] VI B, Duplication of Parts: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add a second SOA, a second wavelength demultiplexer and one or more second tunable reflector since adding these components do not produce a new and unexpected result.

Regarding claim 18, Gunn as modified disclose: wherein the first SOA and the second SOA are located on a single chip (integrated optical chip) (Gunn, [0034]).

Regarding claim 19, Gunn as modified do not disclose: wherein the first SOA is located on a first chip and the second SOA is located on a second chip, different from the first chip.
The examiner takes official notice that different optical components formed on different chips was well known in the art before the time of filing.  For example, see Doerr (2016/0013609) ([0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by forming the first SOA on a first chip and second SOA on a second chip in order to reduce the complexity of the manufacturing process.

Regarding claim 20, Gunn as modified disclose: wherein each of the first SOA and the second SOA is a reflective semiconductor optical amplifier (RSOA) (Gunn, [0033]).

Regarding claim 21, Gunn as modified do not disclose: further comprising a phase tuner between the SOA and the first wavelength demultiplexer.
However, Gunn discloses: phase tuner (80) (Fig. 2, [0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by forming a phase tuner between the SOA and the first wavelength demultiplexer in order to reduce the number of phase tuners in the device.

Claims 3, 5, 7, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gunn, III et al. (2004/0228564) (hereinafter Gunn et al.) in view of Barney (6,014,480) and Welch et al. (2004/0033004).

Regarding claim 3, Gunn as modified do not disclose: wherein the first wavelength demultiplexer is a first echelle grating.
Welch discloses: wherein the first wavelength demultiplexer is a first echelle grating (Fig. 1, [0109], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by using an echelle grating as the first wavelength demultiplexer because the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser comprising an echelle grating used as a demultiplexer.

Regarding claim 5, Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output, each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors (Gunn, Fig. 2, [0036]-[0038]). 
Gunn as modified do not disclose: the first wavelength demultiplexer is a first echelle grating, the first echelle grating being a 1×N echelle grating configured to split the spectral output of the SOA into N respective output waveguides, N being an integer greater than 1, and the multiplexer is a second echelle grating.
Welch et al. disclose: demux/mux can be an echelle grating (Fig. 1, [0109], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by using an echelle grating as the multiplexer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings and combined using a multiplexer.

Regarding claim 7, Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output (Gunn, Fig. 2, [0038]), each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors (Gunn, Fig. 2, [0038]), each waveguide includes a respective tunable reflector, of the one or more first tunable reflectors, having P reflecting wavelength states, P being an integer greater than 1 (see the rejection of claim 1).
Gunn as modified do not disclose: wherein: the first wavelength demultiplexer is a first echelle grating, the first echelle grating being a 1×M echelle grating configured to split the spectral output of the SOA into M respective output waveguides, M being an integer greater than 1; and the multiplexer is a second echelle grating. 
Welch et al. disclose: demux/mux can be an echelle grating (Fig. 1, [0109], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by using an echelle grating as the multiplexer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings and combined using a multiplexer.

Regarding claim 9, Gunn as modified disclose: wherein the 1×M echelle grating has a channel spacing of Δf and an FSR of MΔf (inherent that the 1xM echelle grating has a channel spacing and an FSR that is M*the channel spacing).

Regarding claim 11, Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output, each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors, and each waveguide includes a respective tunable reflector, of the one or more first tunable reflectors, having M reflecting wavelength states, M being an integer greater than 1 (Gunn, Fig. 2, [0036]-[0038]).
Gunn as modified do not disclose: wherein: the first wavelength demultiplexer is a non-cyclic 1×P echelle grating configured to split the spectral output of the SOA into P respective output waveguides, P being an integer greater than 1.
Welch discloses: wherein: the first wavelength demultiplexer is a non-cyclic 1×P echelle grating configured to split the spectral output of the SOA into P respective output waveguides, P being an integer greater than 1 (Welch, Fig. 1, [0109], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by using a non-cyclic echelle grating as the multiplexer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings and combined using a multiplexer.

Regarding claim 12, Gunn as modified disclose: Gunn as modified disclose: further comprising a multiplexer (65) having a plurality of inputs and an output, each of the inputs of the multiplexer being connected to a respective tunable reflector of the one or more first tunable reflectors, and each waveguide includes a respective tunable reflector, of the one or more first tunable reflectors, having M reflecting wavelength states, M being an integer greater than 1 (Gunn, Fig. 2, [0036]-[0038]).
Gunn as modified do not disclose: wherein: the first wavelength demultiplexer is a non-cyclic 1×P AWG configured to split the spectral output of the SOA into P respective output waveguides, P being an integer greater than 1.
Welch discloses: wherein: the first wavelength demultiplexer is a non-cyclic 1×P AWG configured to split the spectral output of the SOA into P respective output waveguides, P being an integer greater than 1 (Welch, Fig. 1, [0109], [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Gunn as modified by using a non-cyclic AWG as the multiplexer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings and combined using a multiplexer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gunn, III et al. (2004/0228564) (hereinafter Gunn et al.) in view of Barney (6,014,480) and Welch et al. (2004/0033004) and Krishnamoorthy et al. (2013/0315526).

Regarding claim 8, GUnn as modified do not disclose: wherein the 1×M echelle grating is a cyclic echelle grating wavelength router.
Kirshnamoorthy et al. disclose: cyclic echelle grating wavelength router (0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Welch as modified by using a cyclic echelle grating wavelength router as the multiplexer since the substitution of one known element for another yields predictable results to one of ordinary skill in the art. In the instant case, the predictable result is a wavelength tunable laser device in which the wavelength is tuned using the tunable gratings and combined using a multiplexer.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the first wavelength demultiplexer comprises a plurality of echelle gratings including: a 1xP echelle grating configured to perform coarse tuning, the 1xP echelle grating having an input connected to the SOA, and P outputs; and a plurality of 1xM echelle gratings configured to perform fine tuning, each of the 1xM echelle gratings having: an input connected to a respective output of the P outputs of the 1xP echelle grating, and M outputs, each connected to respective tunable reflector of the one or more first tunable reflectors.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828